I
PER CURIAM:
Ante el Tribunal Superior, Sala de San Juan, José L. Torres Ramos fue acusado de dos (2) cargos del delito de asesinato en primer grado, una tentativa de ase-sinato, una tentativa de robo, y dos (2) cargos por infrac-ciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418, respectivamente. Fue absuelto por el tribunal de uno de los cargos del Art. 6 de la Ley de Armas de Puerto Rico, supra. En los restantes, el Jurado rindió *749veredicto de culpabilidad. El 5 de agosto de 1986 fue senten-ciado a varias penas de reclusión.(1)
En su apelación, aunque señala cinco (5) errores, sólo dis-cute cuatro (4).(2) Los mismos son susceptibles de ser eva-luados como un ataque a la suficiencia de la prueba y a la validez de la identificación. A su juicio, la prueba de cargo no sostiene su culpabilidad más allá de duda razonable, en particular frente a su defensa de coartada. Expongamos sucinta pero integralmente los hechos establecidos por el Ministerio Fiscal.(3)
En la tarde de 7 de julio de 1985, aproximadamente a las 6:30 P.M., las Sras. Melba Iris Bianchi y Esther López vieron un automóvil Malibú amarillo que se detuvo justo frente a la residencia en que ellas estaban hablando y que está ubicada en la Carr. 842 del Bo. Caimito Alto, Río Piedras. Ambas notaron cuando de dicho vehículo descendieron dos (2) per-*750sonas, entre las cuales estaba el apelante Torres Ramos. Éstas se dirigieron hacia un negocio llamado “Cuchilandia San Martín”. El conductor permaneció dentro del vehículo y durante los breves minutos que pasaron intercambió unas pocas palabras con las señoras Bianchi y López. Dicho conductor les manifestó que no eran del área. Al cabo de unos cinco (5) minutos regresaron sus dos (2) acompañantes, quienes subieron al automóvil y se marcharon. El referido negocio estaba cerrado.
Poco después, en un comercio conocido como “Colmado Don Chelo”, situado a unos dos (2) hectómetros de la misma carretera y del sitio donde las señoras Bianchi y López ha-bían visto el automóvil y sus pasajeros —mientras se encon-traban varios parroquianos departiendo— de repente en-traron al local dos (2) individuos que gritaban que se trataba de un asalto. Segundos después hubo un intercambio de dis-paros cuando el parroquiano Andrés Centeno Villegas — Sargento de .la Policía fuera de servicio— con su arma in-tentó repeler a Iqs asaltantes. En la balacera fue herido de muerte el asaltante Iván Abad García. También resultaron heridos Andrés Ramos Rivera y Andrés Centeno Villegas. Este último falleció al cabo de una semana en el hospital a causa de las heridas recibidas en el tiroteo. El otro asaltante logró huir.
Posteriormente varios testigos oculares brindaron a la Policía una descripción del asaltante que huyó. Fundándose en esa información, los agentes investigadores les sometie-ron a esos testigos una serie de fotografías, en las cuales todos señalaron hacia la fotografía del apelante Torres Ramos. Luego, mediante rueda de detenidos, fue plena-mente identificado.
Por su parte, la prueba de coartada intentó establecer que Torres Ramos se encontraba —entre las 6:00-7:05 P.M.— en el Residencial Villa Esperanza con los testigos Reinaldo Fontán y Antonia Pérez Galarza.
*751II
La prueba del Ministerio Fiscal antes resumida, en con-traste con la de coartada, de ser creída como lo fue, demostró más allá de toda duda razonable los delitos imputados.
Para superar esta realidad, en su alegato éste enfatiza que algunos de los testimonios que lo' identificaron eran fami-liares del occiso Centeno Villegas. Argumenta que otros tes-tigos indicaron que no sabían si él había estado allí y uno de ellos reflejó dudas. Expone que el automóvil que fue identifi-cado perteneció a un joven nombrado Rubén A. Fortuño, quien murió mientras realizaba un asalto en Salinas.(4) Aduce que se trata de un error de identificación.
Discrepamos. La dificultad de aceptar este enfoque —aparte de que el Jurado llegó a una conclusión distinta— es que la prueba refleja que fue satisfactoriamente identificado por los testigos Bianchi y Félix y Carmelo Centeno Villegas. No hay evidencia de que el proceso estuviera viciado de sugestividad. Aunque el frustrado asalto aconteció rápidamente, los testigos tuvieron amplia oportunidad de observarlo, prestaron atención y describieron con bastante fidelidad y certeza su físico. La identificación por fotografías fue once (11) días después del crimen y la línea de confrontación seis (6) meses después. La totalidad de las circunstancias que rodearon ambos procedimientos de identificación apoyan su validez. Pueblo v. Figueroa Torres, 102 D.P.R. 76 (1974); Pueblo v. Rosso Vázquez, 105 D.P.R. 905 (1977); Pueblo v. Toledo Barbosa, 105 D.P.R. 290 (1976); Pueblo v. Morales Romero, 100 D.P.R. 486 (1972).
En resumen, el apelante Torres Ramos nos pide que dejemos sin efecto el valor, credibilidad y determinación que *752el Jurado otorgó a la prueba. En ausencia de circunstancias extraordinarias no podemos. Debemos respetarlas. Pueblo v. Acabá Raíces, 118 D.P.R. 369 (1987); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983).
r — i h-i I — I
Finalmente, aun cuando no ha sido levantado por el apelante Torres Ramos, aclaramos que los hechos de su caso no encajan en la reciente decisión de Pueblo v. Rivera Torres, 121 D.P.R. 128 (1988), expositiva de la norma cualificada exculpatoria por la muerte del coautor del delito bajo la doctrina de asesinato estatutario. Allí, como fundamento principal, indicamos que “aun cuando el apelante [Rivera Torres] participó en la comisión de un delito grave, sus actuaciones no fueron la causa próxima de la muerte ocasionada. Entendemos que para imponer responsabilidad bajo la teoría de la causa próxima es necesario que el acusado o los participantes en el delito, aun cuando se hayan abstenido de matar por mano propia, hayan puesto en marcha, al cometer uno de los delitos comprendidos en la ley, una sucesión de eventos que previsiblemente conduzcan a la muerte de un ser humano. Pueblo v. Calderón Laureano, [113 D.P.R. 574, 578 (1982)]”. (Énfasis suplido.) Pueblo v. Rivera Torres, supra, págs. 138-139.
Y a renglón seguido consignamos la verdadera razón de decidir: “El aquí apelante en ningún momento puso en mar-cha dicha sucesión de eventos. Al verse confrontado por la Policía, el apelante se limitó a soltar la bolsa que contenía el dinero robado y a huir del lugar del robo. Fue el propio coautor Mateo Ortiz quien, en una sucesión de eventos indepen-dientes y luego de haber concluido la comisión del robo, provocó su propia muerte. Estos eventos tenían una co-nexión más estrecha con la muerte ocasionada que la mera participación y responsabilidad por el robo por parte del *753apelante.” (Énfasis suplido.) Pueblo v. Rivera Torres, supra, pág. 139.
Estas expresiones son decisivamente claves a los fines de imponer responsabilidad al apelante Torres Ramos. Lo verdaderamente crucial no es la identidad de la víctima, sino la suficiencia o no de la relación de causalidad fáctica. Aquí el coautor asaltante Abad García fue muerto(5) en la balacera que coetáneamente se desencadenó durante el asalto, dentro del “Colmado Don Chelo”. Con su participación activa y decisiva, el apelante Torres Ramos inició y puso en marcha una sucesión de eventos que presumiblemente podían desembocar, como aconteció, en la muerte de su coautor, el Sargento Centeno Villegas y el parroquiano Ramos Rivera.
Por los fundamentos expuestos, se dictará sentencia con-firmatoria.
El Juez Asociado Señor Rebollo López emitió opinión concurrente. El Juez Asociado Señor Hernández Denton emitió opinión disidente.

 En las causas de asesinato en primer grado, noventa y nueve (99) años a ser cumplidos concurrentemente; en la tentativa de asesinato, diez (10) años a ser cumplidos de forma consecutiva con las anteriores; en la tentativa de robo, igual término y condiciones, y en las recurrentes, diez (10) años en cada caso, también consecutivos.


 Desistió del cuarto error. Los otros son los siguientes:
Primero: “El veredicto, fallo y sentencia es contrario a la prueba desfilada, ya que la misma es insuficiente e insatisfactoria para sostener la culpabilidad del acusado más allá de toda duda razonable.”
Segundo: “Que hubo error en la apreciación de la prueba y la misma fue conflictiva.”
Tercero: “Que la identificación del acusado en corte fue insuficiente para sostener la convicción más allá de toda duda razonable.”
Quinto: “Que la prueba presentada es insuficiente e insatisfactoria para sos-tener el veredicto y se indujo a error a los miembros del jurado en dicha apreciación.”


 La testifical consistió en los testimonios de Melba I. Bianchi Centeno (E.N.P., págs. 2-5); Esther López Reyes (E.N.P., págs. 5-7); Félix Centeno Vi-llegas (E.N.P., págs. 7-11); Andrés Ramos (E.N.P., págs. 11-13); Carmelo Cen-teno Villegas (E.N.P., págs. 13-16); Marcelino González Guadalupe (E.N.P., pág. 16); Sgto. Francisco Cora (E.N.P., págs. 17-19); Aníbal González Rodríguez (E.N.P., págs. 19-22), y agente José Serrano (E.N.P., págs. 22-23).
La documental y objetiva: fotógrafos, armas, proyectiles, ropa, etc.


 El padre de este joven atestó que su hijo Rubén no se parecía físicamente al apelante Torres Ramos.


 Incidentahnente, la prueba no revela qué persona o disparos la produje-ron.